Case 20-20425-GLT          Doc 11     Filed 02/05/20        Entered 02/05/20 15:01:07            Desc Ch.11
                                    Corp Auth Order         Page 1 of 1
  Form 625
                        IN THE UNITED STATES BANKRUPTCY COURT
                       FOR THE WESTERN DISTRICT OF PENNSYLVANIA

  IN RE:

  VideoMining Corporation                              :          Case No. 20−20425−GLT
  25−1853162                                           :
       Debtor(s)                                       :          Chapter: 11
                                                       :
                                                       :
                                                       :

                                                  ORDER

      Upon consideration of the voluntary chapter 11 petition filed on behalf of the debtor
  "corporation," as that term is defined in 11 U.S.C. § 101(9)(A), the debtor shall within 5 days of the
  entry of this order file a copy of the resolution of the board of directors, certificate of corporate vote,
  or other evidence of the signing officer's or agent's authority to file the petition on behalf of the
  corporation.

     ENTERED at Pittsburgh, Pennsylvania.



  Dated: February 5, 2020

  cm: Debtor




  1 "The term 'corporation' . . . includes−−(i) association having a power or privilege that a private
  corporation, but not an individual or a partnership, possesses; (ii) partnership association organized
  under a law that makes only the capital subscribed responsible for the debts of such association; (iii)
  joint−stock company; (iv) unincorporated company or association; or (v) business trust." 11 U.S.C. §
  101(9)(A).




                                                   Page 1
